Citation Nr: 1713898	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-30 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by hematuria and hematospermia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A § 1117.


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to July 1979, September 2002 to July 2003, and April 2009 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the original rating decision in October 2010 only included a claim for service connection for hematuria.  After review of the records, the Board in March 2016 recharacterized the issue on appeal to a urologic disorder manifested by hematuria and hematospermia.

This matter was previously before the Board in November 2014 and March 2016.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a current disability manifested by hematuria and hematospermia, to include as due to undiagnosed illness or other qualifying chronic disability.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by hematuria and hematospermia, to include as due to an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C.A §§ 1110, 1112, 1117, 1131, 5107 (West 2014); 38C.F.R. §§ 3.303, 3.317, 4.1. (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In May 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

Additionally, the Veteran was provided VA examinations in June 2010 and December 2014.  Pursuant to the Board's March 2016 remand directive, an additional VA examination was provided in June 2016.  The Board finds that the June 2016 examination is adequate for the purposes of determining service connection, as it involved the review of pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Legal Criteria

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters which can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131.  Without proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317(a).  A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(e).  The Veteran's service personnel records reflect that he is a Persian Gulf veteran.
	
VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that manifests "during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War" or to a degree of 10 percent or more before December 31, 2021, and which, "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses."  See 38 U.S.C.A. § 1117; see also 
38 C.F.R. § 3.317(a)(1)(i),(ii).  

A "qualifying chronic disability" is one that results from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome]) that is defined by a cluster of signs and symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines ...warrants a presumption of service-connection."  38 U.S.C.A. § 1117 (a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i).  VA defines a "medically unexplained chronic multisymptom illness" as a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  VA defines "objective indications of a chronic disability" as "'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Unlike claims for direct service connection, claims based on an undiagnosed illness under sections 1117 and § 3.317(a) do not require a nexus linking the condition to service; rather they are presumptively service connected when the requirements of the statute and the regulation are met.  See Gutierrez v. Principi, 19 Vet. App. 1, 8 (2004) ("In this case . . . evidence is not required 'specifically linking' Mr. Gutierrez's disabilities to his service or the Gulf War.").

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

III. Facts

The Veteran's initial claim was for hematuria.  In November 2014, the matter was remanded by the Board for a full opinion and rationale concerning a disability manifested by hematuria.  Subsequently, in March 2016, the matter was again remanded by the Board for a urologic examination manifested by both hematuria and hematospermia.  Thus, the current claim before the Board includes hematuria and hematospermia.

The Veteran reported three instances of hematuria between November 2001 and January 2003.  He reported blood in his urine after having sexual intercourse.  4/29/2010 STR-Medical at 10.  Medical treatment records show that an intravenous pyelogram (IVP) was conducted in December 2001 with the impression of unremarkable IVP.  4/26/2010 Medical Treatment Record-Non-Government Facility.  In May 2003, the Veteran filled out a questionnaire that indicated a problem with blood in his urine.  He reported that it happened three times and was treated once with antibiotics.  A workup at the time was normal.  4/29/2010 STR-Medical at 5, 7.

The Veteran underwent a VA examination in June 2010.  He denied having any urinary difficulties, no dysuria, no burning, no urinary tract infection, no stones in the kidney or bladder, no acute nephritis and no hematuria for the last two years.  He declined a genitourinary examination, but urinalysis was conducted and found to be normal.  06/03/2010 VA Examination at 3, 5-6. 

In November 2010, the Veteran filed a notice of disagreement.  He stated his concern that the issue of his hematuria was never solved and he did not know when it would happen again.  In January 2011, he went to a private medical doctor and reported blood in in his seminal fluid.  02/11/2011 Medical Treatment Record-Non-Government Facility.  The Veteran subsequently filed a statement asserting that he had experienced a recurrence of blood in his semen and urine.  02/11/2011 VA 21-4138.

The Veteran underwent a VA Gulf War examination in December 2014 and was diagnosed with hematospermia.  He reported that his private urologist did an exhaustive urologic work up and could not find the cause.  Therefore, the VA examiner did not find the hematospermia to be a disabling problem or one that needed treatment.  The examiner also noted that it was difficult to find the cause because it happened infrequently.  The examiner in December 2014 also stated that the Veteran had no undiagnosed illnesses and he did not meet the criteria for diagnosed, medically unexplained, chronic multi-symptom illness.  Specifically, he did not meet the diagnostic criteria for fibromyalgia, chronic fatigue syndrome or irritable bowel syndrome.  12/30/2014 C&P Exam at 3.

In June 2016, the Veteran again underwent a VA examination.  The examiner again noted that his private urologist had done a complete work up.  The Veteran denied having any genitourinary problems since the last time he was evaluated in 2014.  Urinalyses available since 2010 were negative for blood.  He reported that he had not had symptoms with blood in urine or sperm and had not required medical attention.  The examiner concluded that both the hematuria and the hematospermia were both incurred during service, but found that both findings had been resolved and were not disabling.  The examiner also found that they were not chronic or likely to be the cause of a chronic disability.  6/22/2016 C&P Exam at 2, 5.

IV. Analysis

The Veteran seeks service connection for a disability manifested by hematuria and hematospermia.  The record shows that the Veteran was treated three times in service for hematuria and once in service and once since for hematospermia.  Based on this, the Board finds evidence of an in-service event/injury.  However, as explained next, the record does not show any underlying pathology or current, chronic disability related to these in-service findings.

The Board recognizes the Veteran's lay assertion that, essentially, hematuria and hematospermia are disorders which merit service connection.  However, the Veteran is not competent to diagnose himself with a disease associated with the genitourinary bodily symptoms or to determine that he presently has such a disease.  The Board notes that such findings and assessment, in this situation, are medical determinations based on more than simple observation of a symptom, and the Veteran lacks the requisite medical expertise and training to ascertain the cause of that symptom.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau, 
492 F.3d at 1372.

One of the requirements for service connection is competent evidence that a claimed disability currently exists.  Based on the relevant medical and lay evidence, the Board finds that a current, chronic disability does not exist.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  
See 38 C.F.R. § 4.1; see also Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002) ("The Secretary has defined 'disability' as 'impairment in earnings capacity resulting from such diseases and injuries and their residual conditions.'").  In this case, there is no evidence of record to suggest that the Veteran's symptoms cause him any impairment of earning capacity.  Indeed, the 2016 VA examiner stated that both the hemospermia and hematuria are considered resolved or without recurrence. 


As such, service connection for a disability manifested by hematuria and hematospermia is denied.  See 38 C.F.R. § 3.303.

The Board has also considered the question of whether the Veteran's symptoms would represent an undiagnosed illness under 38 U.S.C.A § 1117.  The VA examination in December 2014 found that these types of disabilities are not shown.  12/30/2014 VBMS, C&P Exam at 3.  The Board further notes that the 2016 VA examination described hematuria as a symptom of an infection that was resolved with antibiotics.  This is a further indication that it does not represent a urologic condition.  Additionally, the examiner noted that both hematuria and hematospermia were considered resolved and not likely to be the cause of chronic disability.  6/22/2016 VBMS, C&P Exam at 5.

The Board notes that a rating decision issued in February 2015 granted service connection for erectile dysfunction with hematospermia associated with hypertension.  To the extent that the discussion above about service connection for hematospermia, this should be interpreted as applying only to hematospermia as a separately compensable disability as opposed to a symptom associated with erectile dysfunction.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a disability manifested by hematuria and hematospermia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A § 1117 is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


